FORM OF RESTRICTED STOCK AGREEMENT

For Executive Officers

THIS AGREEMENT is made as of June 13, 2005 between _____________ ("Recipient")
and NATCO Group Inc. (the "Company").



1. As of June 13, 2005, the Company grants to Recipient _________ shares of
Common Stock, $0.01 par value ("Common Stock"), of the Company (the "Shares") in
accordance with and subject to the terms of the NATCO Group Inc. 2004 Stock
Incentive Plan (the "Plan") and this Agreement. It is understood that the
consideration for the issuance of the Shares shall be Recipient's agreement to
render future services as an employee of the Company, which services have a
value not less than the par value of the Shares. Recipient acknowledges receipt
of a copy of the Plan and agrees that this award of Shares shall be subject to
all the terms and provisions of the Plan. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall govern.
Capitalized terms used but not defined in this Agreement have the respective
meanings attributed to such terms under the Plan.



2. Promptly after the execution of this Agreement by Recipient, the Company
shall cause Mellon Investor Services, LLC, the transfer agent for the Common
Stock (together with its successors and assigns, the "Transfer Agent"), to issue
a stock certificate showing ownership for the Shares in the name of Recipient
subject to the terms and conditions of this Agreement and the Plan. The Shares
shall be issued from Common Stock reserved for issuance pursuant to the Plan as
grants under such plan ("Plan Shares"). The certificate or certificates
evidencing the Shares subject hereto shall be delivered to and deposited with
the Secretary of the Company as Escrow Agent in this transaction. Such
certificates are to be held by the Escrow Agent until termination of the
Restricted Period, at which time they shall be released by said Escrow Agent to
Recipient. All certificates representing any Shares subject to the provisions of
this Agreement shall have endorsed thereon the following legend:



"The shares represented by this certificate are subject to an agreement between
the Company and the registered holder, a copy of which is on file at the
principal office of the Company."



3. During the Restricted Period (as defined below) for the Shares, Recipient
shall not sell, assign, exchange, transfer, pledge, hypothecate or otherwise
dispose of, transfer or encumber any of such Shares. This prohibition against
transfer and the obligation to forfeit and surrender Shares to the Company as
provided herein are referred to as the "Forfeiture Restrictions." A breach of
the terms of this Agreement shall cause a forfeiture of the Shares. During the
Restricted Period, Recipient shall have all the rights of a shareholder with
respect to the Shares except for the right to transfer the Shares. Accordingly,
Recipient shall have the right to vote the Shares and to receive any cash
dividends paid to or made with respect to the Shares.



4. Recipient represents that the Shares are being acquired for investment and
that Recipient has no present intention to transfer, sell or otherwise dispose
of the Shares, except in compliance with applicable securities laws, and the
parties agree that the Shares are being acquired in accordance with and subject
to the terms, provisions and conditions of this Agreement and the Plan.
Recipient agrees that (a) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or any
applicable securities law and (b) the Company may give related instructions to
the Transfer Agent to stop registration of the transfer of the Restricted
Shares.



5. The Forfeiture Restrictions shall lapse as to all of the Shares on the date
that the Company has achieved an earnings per share of at least $1.10 calculated
on a trailing twelve months basis as of the last day of a quarter, for three
consecutive quarters; provided that (i) earnings per share may be normalized to
exclude "special items" which in the opinion of the Audit Committee of the
Company's Board of Directors are appropriate to exclude in consideration of the
Company's financial performance and (ii) Recipient has continuously served as an
employee of the Company or a direct or indirect subsidiary of the Company from
the date of this Agreement until such date. Notwithstanding the foregoing, the
Forfeiture Restrictions may earlier lapse as to all of the Shares pursuant to
Section VIII of the Plan or upon the occurrence of a Corporate Change. A
certificate for all Shares granted pursuant to this Agreement will be issued to
Recipient following such date of release, or, at Recipient's election, may be
transferred in book entry form to Recipient's brokerage account (subject to any
adjustment to withhold Shares to pay taxes as provided below). Any period during
which Shares are subject to restriction under this Agreement is referred to as
the "Restricted Period". In the events (a) of termination of Recipient's service
as an employee of the Company or a subsidiary for any reason during the
Restricted Period, except as otherwise provided above, or (b) the performance
goal is not attained on or before June 30, 2008, all Shares, for no
consideration, shall be immediately forfeited to the Company.



6. The Company shall be required to withhold the amount of taxes required to
satisfy any applicable federal, state and local tax withholding obligations
arising from the lapse of restrictions on the Shares. Recipient may elect to
satisfy any such tax obligation in cash or by authorizing the Company to
withhold from the Shares issued to Recipient as a result of the lapse of the
restrictions on Shares, the number of whole shares of Common Stock required to
satisfy such tax obligation, the number to be determined by the Fair Market
Value of the Shares on the date of the lapse of the restrictions on Shares. If
Recipient elects to withhold shares of Common Stock to satisfy any such tax
obligation, Recipient shall pay in cash any obligation that remains after the
application of whole shares that is less than the value of a whole share.



7. Recipient understands that the Company will, and Recipient hereby authorizes
the Company to, issue such instructions to the Transfer Agent as the Company may
deem necessary or proper to comply with the intent and purposes of this
Agreement. This instruction serves as a stock power by Recipient to the Company
with respect to the Shares during the Restricted Period, which stock power shall
expire at the end of the Restricted Period.



8. After the Forfeiture Restrictions have lapsed with respect to the Shares as
provided above, for so long as Recipient remains an employee of the Company or a
subsidiary, Recipient is required to retain at least one-third of the Shares for
a period of three years following lapse of the Forfeiture Restrictions
applicable to such Shares, unless the Governance, Nominating & Compensation
Committee of the Company's Board of Directors (or successor committee under the
Plan) shall approve a lower or no retention threshold a on a case-by-case basis
after a showing of demonstrated need or special circumstance.



9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and the successors,
assigns, heirs and personal representatives of Recipient.



10. No provision contained in this Agreement shall in any way terminate, modify
or alter, or be construed or interpreted as terminating, modifying or altering
any of the powers, rights or authority vested in the Committee pursuant to the
terms of the Plan, including, without limitation, the Committee's rights to make
certain determinations and elections with respect to the Restricted Shares.



11. This Agreement shall not be deemed to (a) confer upon Recipient any right
with respect to continuation of employment with the Company or a subsidiary or
(b) affect the terms and conditions of any other agreement between the Company
and Recipient except as expressly provided herein.



12. This Agreement shall be governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such State.
This Agreement may not be altered, modified, changed or discharged, except by a
writing signed by or on behalf of both the Company and Recipient. This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, but all of which together will constitute one and the same
Agreement.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.



 

NATCO Group Inc.

 

Recipient

By: ________________________________

Name:

Title:

________________________________

_________________

 